Citation Nr: 0715282	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Regional Office
In Houston, Texas



ISSUES

Whether new and material evidence has been submitted to 
reopen claims for service connection for residuals of a back 
injury, a left kidney disorder, residuals of a urinary tract 
infection, residuals of a right hand stress fracture, 
residuals of a left knee injury and bilateral ankle and knee 
disabilities.



REPRESENTATION

Disabled American Veterans






INTRODUCTION

The veteran had active duty from August 1989 to December 1989 
and from March 1991 to July 1991.  This matter comes on 
appeal from a September 2003 decision by the Houston, Texas, 
VA Regional Office.


FINDINGS OF FACT

1.  Service connection for residuals of a back injury, a left 
kidney disorder, residuals of a urinary tract infection, 
residuals of a right hand stress fracture, residuals of a 
left knee injury and bilateral ankle and knee disabilities 
was denied in an unappealed rating decision of October 1994.

2.  Evidence received since the October 1994 rating decision 
is cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claims.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claims of entitlement to service connection for residuals of 
a back injury, a left kidney disorder, residuals of a urinary 
tract infection, residuals of a right hand stress fracture, 
residuals of a left knee injury and bilateral ankle and knee 
disabilities may not be reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letters dated in June 2003 and June 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims of entitlement to 
service connection based on the need to provide new and 
material evidence to reopen the claims, including what part 
of that evidence he was to provide, what part VA would 
attempt to obtain for him, and what evidence is deemed to be 
new and material.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/ Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), was provided in March 2006.  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Subsequent notice of 
downstream issues is nonprejudicial to the veteran because he 
was provided ample opportunity to advise VA of evidence to 
substantiate the underlying claims of entitlement to service 
connection and he cannot be prejudiced by receiving untimely 
notice with respect to the downstream issues that are not 
reached with a denial of the underlying claim.  Thus, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist. The VA Form 9 submitted by the veteran in 
January 2005 averred that he was currently being treated for 
some of the claimed conditions. The June 2006 letter sent to 
the veteran at his address of record by the RO instructed him 
to provide authorization and consent to release information 
for each health care provider so that treatment information 
could be obtained.  This request has gone unanswered. 
Accordingly, it can only be concluded that the veteran has no 
further evidence to submit in support of his claims.

Legal Criteria

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  [38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective for all claims to reopen filed on or after August 
29, 2001.  The instant claim to reopen was filed after that 
date (in March 2003), and the new definition applies.]

"New" evidence means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).


Analysis

In October 1994, the RO denied service connection for 
residuals of a back injury, a left kidney disorder, residuals 
of a urinary tract infection, residuals of a right hand 
stress fracture, residuals of a left knee injury and 
bilateral ankle and knee disabilities. At that time, it was 
discussed that the veteran had sustained a left lower rib 
contusion with possible kidney involvement as a result of a 
parachute accident in March 1993 during military training. 
The October 1994 rating decision held, however, that neither 
a low back condition, a left kidney condition, a urinary 
tract infection nor other residuals of the parachute incident 
had been demonstrated. Further, it was determined that there 
were no residuals of a tick bite to left testicle sustained 
by the veteran and that it was not shown that the veteran had 
any of the remaining conditions at issue. The veteran was 
properly notified of the October 1994 rating decision and of 
his appellate rights.  He did not appeal it, and the rating 
decisions became final.  38 U.S.C.A. § 7105.  For "new" 
evidence to be material in such circumstances, it would have 
to tend to show that the disabilities is question had their 
onset in or were otherwise related to the veteran's active 
duty service. See 38 C.F.R. §§ 3.303.

As noted above, the veteran was given the opportunity to 
provide the names and addresses of the medical providers he 
has asserted have treated him for the claimed conditions, but 
he has not done so. The only evidence received since October 
1994 includes statements by the veteran and duplicates of 
service medical records previously considered in October 
1994. This evidence can only be considered cumulative and 
redundant and thus does not raise a reasonable possibility of 
substantiating the veteran's claims. Accordingly, in the 
absence of new and material evidence, the claims for the 
disabilities at issue may not be reopened. 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been submitted to reopen 
claims for service connection for residuals of a back injury, 
a left kidney disorder, residuals of a urinary tract 
infection, residuals of a right hand stress fracture, 
residuals of a left knee injury and bilateral ankle and knee 
disabilities. The appeal is denied.

 


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


